Citation Nr: 0315394	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of a low back injury, currently evaluated as 40 
percent disabling.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a left wrist 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1958 to March 
1973 and from January 1981 to December 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the benefits sought 
on appeal.


REMAND

The veteran claims entitlement to a disability evaluation in 
excess of 40 percent for residuals of a low back injury on 
the basis that the currently assigned disability evaluation 
does not accurately reflect the severity of that disability.  
In addition, the veteran requests that the Board reopen his 
claim of entitlement to service connection for a left wrist 
disorder on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  A review of the 
record leads the Board to conclude that additional 
development is necessary in this case before proceeding with 
appellate disposition, as the record does not contain 
sufficient development to render a decision as to the 
veteran's claims at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claim.  Nonetheless, while the Board acknowledges 
that the veteran was provided a copy of the provisions of the 
VCAA and the implementing regulations, the record is entirely 
negative for evidence of consideration of the provisions of 
the VCAA by the RO and the veteran's claims were certified to 
the Board without the veteran being given appropriate notice 
of his rights and responsibilities and VA's responsibilities 
under the VCAA.  

Likewise, the Board notes that a portion of the regulations 
implementing the VCAA was recently invalidated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit specifically found that, under 
the statute, a claimant has one year in which to submit 
additional evidence and argument in support of his or her 
claims following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. 
§ 19.9(a)(2)(ii).  Accordingly, that portion of the 
regulations limiting a veteran's response time to thirty 
days, 38 C.F.R. § 19.9(a)(2)(ii), was invalidated.  See 
Disabled American Veterans, et. al. v. Principi, No. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  Therefore, the 
veteran's claims must be remanded to the RO to ensure that 
the veteran is given proper notice of his rights and 
responsibilities under the VCAA, allowed the appropriate time 
in which to respond to the notice of the VCAA and/or waive 
that response time, and to ensure that all duty to notify and 
duty to assist obligations of the VA are met.

Furthermore, at his November 2002 hearing before the Board of 
Veterans' Appeals, the veteran indicated that he was treated 
at the VA Medical Center (VAMC) in Indianapolis for his low 
back in October 2002, and was scheduled to return again later 
in November 2002.  He also indicated that he received 
treatment at the VAMC in Indianapolis monthly for his back, 
and had been receiving such treatment for at least a year and 
a half prior to the hearing.  The Board acknowledges receipt 
of a November 2002 report of an MRI afforded the veteran at 
the VAMC.  However, no additional VA treatment records have 
been submitted and there is no evidence that the RO attempted 
to obtain these treatment records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually before the AOJ, may constitute clear and 
unmistakable error....").  Accordingly, any additional medical 
records related to the veteran's low back disorder should be 
associated with the veteran's claims file.
 
Additionally, the Board notes that the veteran was afforded a 
VA examination in June 2001 in connection with his claim for 
an increased disability evaluation for his low back disorder.  
A report of that examination is associated with the veteran's 
claims file.  Although the examination report discusses the 
veteran's complaints and the results of a physical 
examination of the veteran, the examination report does not 
include the clinical findings necessary to evaluate the 
veteran's disability under the Schedule for Rating 
Disabilities, and more specifically, under the former and 
current versions of 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
In this regard, the Board observes that the VA examination 
did not include clinical findings as to whether the veteran 
had any symptoms of sciatic neuropathy or orthopedic symptoms 
with osteoarthritic changes.  In addition, the VA 
examination, in combination with the absence of recent 
treatment records, raises questions as to whether the veteran 
has incapacitating episodes, as defined in 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (August 22, 2002).  Therefore, the Board 
finds that the veteran should be afforded an additional VA 
examination to determine the veteran's current level of 
impairment.

Moreover, the Board observes that the RO, in the October 2001 
rating decision, denied the veteran's claim of new and 
material evidence to reopen a previously denied claim of 
entitlement to service connection for left wrist disorder.   
In November 2001, the RO received a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) from the veteran, which was 
interpreted as a notice of disagreement with regard to the 
veteran's aforementioned claim for an increased disability 
evaluation for his low back disorder.  However, the Board 
notes that the veteran also disagreed with the RO's decision 
to deny his claim to reopen, which the Board construes as a 
notice of disagreement with the RO's decision to deny his 
claim to reopen on the basis of new and material evidence.  
The Board notes that the RO failed to construe the veteran's 
submission of the form as a timely notice of disagreement and 
a statement of the case was not issued to the veteran 
regarding this claim.  In the past, the Board has referred 
such matters back to the RO for appropriate action.  However, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that the proper action is to remand the issues back 
to the RO for appropriate action.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999) ("Thus, the next step was for 
the RO to issue [a statement of the case] on the denial of 
the [ ] claim, and the Board should have remanded that issue 
to the RO, not referred it there, for issuance of that 
[statement of the case].").

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See  38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  

2.  The RO is requested to send the 
veteran notice of the provisions of the 
VCAA, the kind of information needed from 
him, and what he could do to help his 
claim, as well as his and the VA's 
responsibilities in obtaining evidence.  
He should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive his right to 
the one- year response time required 
under the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

3.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated his for his low back 
disorder.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment, particularly the 
veteran's complete clinical record from 
the VA Medical Center in Indianapolis, 
Indiana.  

4.  Following the receipt of the 
veteran's treatment records, the veteran 
should be afforded an orthopedic 
examination to determine the severity and 
manifestations of the veteran's residuals 
of a low back disorder, including 
clinical findings correlating with the 
pertinent schedular criteria.  The 
examining physician should review the 
claims file and conduct all indicated 
evaluation, studies, and tests, as well 
as report pertinent medical complaints, 
symptoms and clinical findings in detail.  
The examiner is requested to review the 
veteran's records with a view towards 
assessing the veteran's current level of 
impairment due to his low back disorder.  
The examiner is requested to clinically 
correlate the veteran's complaints and 
findings to each diagnosed disorder.  The 
examiner must also specify which 
disorders or manifestations are causally 
or etiologically related to the veteran's 
service-connected low back disorder.  In 
addition, the examiner must also provide 
complete medical rationale for all 
conclusions and opinions offered.  The 
examiner should also attempt to quantify 
the degree of impairment of the veteran's 
lumbosacral spine, in terms of the 
nomenclature set forth in the rating 
criteria, 38 C.F.R. § 4.71a, particularly 
the current and former versions of  
Diagnostic Code 5293.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002) and 
67 Fed. Reg. 54,345-54,349 (2002).  In 
particular, the examiner is requested to 
provide findings pertaining to range of 
motion for the veteran's lumbosacral 
spine, including a comparison of the 
veteran's range of motion to normal range 
of motion, as well as neurological and 
orthopedic findings.  The basis for the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2002), the claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.    

5.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

6.  The RO should issue a statement of 
the case on the issue of entitlement to 
service connection for a left wrist 
disorder.  The veteran should be clearly 
advised of the need to file a timely 
substantive appeal within 60 days of 
issuance of the statement of the case or 
within the remainder of the one-year 
period from the date of the mailing of 
the notification of the rating decision 
denying the veteran's claim, if the 
veteran wishes to appeal that 
determination.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


